DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 7-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.          The rejection of claim(s) 1-12 under 35 U.S.C. 102(a)(2) as being anticipated by Shimamoto et al. (WO 2015/093532, translation) has been withdrawn because of the amendment to the claims.
Election/Restrictions
Applicant’s election of an electrolyte comprising additives comprising: i) a compound represented by Chemical Formula 2 (the 4th structure cited in claim 3), ii) a vinylidene carbonate compound comprising vinylene carbonate (VC) and iii) at least one of a lithium bis(oxalate)borate (LiB(C2O4)2 [LiBOB]; an organic solvent comprising ethylene carbonate and ethyl methyl carbonate, and a lithium salt comprising LiPF6 filed in the reply filed on 3-1-2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has 
Applicant’s election of an electrolyte comprising additives comprising: i) a compound represented by Chemical Formula 2 (the 4th structure cited in claim 3);  ii) now specifically vinylene carbonate (VC) and  has now cancelled iii) of at least one of a lithium bis(oxalate)borate and changed the claim to now be a sultone additive; an organic solvent comprising ethylene carbonate and ethyl methyl carbonate, and a lithium salt comprising LiPF6 filed in the reply filed on 3-1-2021 is acknowledged and new claims filed 6-9-2021.                                              

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamoto et al. (WO 2015/093532, translation).           Shimamoto et al. teaches on page 1 of the translation, a lithium secondary battery comprising a positive electrode, a negative electrode and an nonaqueous electrolytic solution Shimamoto et al. teaches a nonaqueous electrolyte comprising an electrolytic salt dissolved in a nonaqueous solvent comprising a carboxylic acid ester compound represented by the general formula (I) where X comprises a -S(=O)2-group.  [Thus teaching additive i) comprising a compound represented by Chemical Formula 2].   Shimamoto et al. teaches in Table 7, II-1 thru II-6, an electrolyte comprising the additive comprising the compound comprising the-S(=O)2-group in an amount of 0.01-4 weight% with 1M LiPF6 and EC/PC/MEC/DEC [Specifically teaching the 5th compound cited in claim 3 and claims 4 and 7-11]. Shimamoto et al. teaches in [0111], that VC, VEC, FEC, etc. can be used. [Teaching additive ii) cited in claim 5, a vinylidene carbonate based compound]. Shimamoto et al. teaches on page 30 of the translation that the use of at least one of an unsaturated bond such as a carbon-carbon double bond or a cyclic carbonate having a fluorine atom is preferable because the electrochemical characteristics under high temperature are further improved.  The content of the cyclic carbonate having an unsaturated bond is preferably 0.07% by volume to 7% by volume [claim 6].  Shimamoto et al. teaches on pages 28 and 31 of the translation that EC and VC or EC and FEC can be used because when the nonaqueous solvent contains both ethylene carbonate and a cyclic carbonate having an unsaturated bond the stability of the coating formed on the electrode at high temperature are improved.  Shimamoto et al. teaches on page 35, that for the purposes of further improving the stability of the coating film at high temperature. It is preferable to further adding a lithium salt including a lithium bis (oxalato) borate (LiBOB), lithium difluoro (oxalato) borate (LiDFOB), etc. and teaches that the additive is present in an amount of 0.001-10 mass percent.  Shimamoto et al. teaches also on pages 35-36, that E) a compound containing a cyclic or chain-like S=O group such as sultones comprising [Teaching a sultone additive].  Shimamoto et al. teaches on page 37, a content of each of the additives D) to I) is preferably 0.001-5% by mass in the nonaqueous electrolytic solution; more preferably 0.01% by mass or more or 0.1 mass or more and preferably 3% by mass or less or more preferably 2% by mass or less.           Shimamoto et al. teaches the claimed invention as explained above but does not specifically teach that a sultone compound such as 1-3-propane sultone, 1, 3-butane sultone, 1, 4-butane sultone, 2, 4-butane sultone or 1, 3-propane sultone is specifically added to the electrolyte.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use 1-3-propane sultone, 1, 3-butane sultone, 1, 4-butane sultone, 2, 4-butane sultone or 1, 3-propane sultone in the electrolyte because Shimamoto et al. teaches that sultone compounds can be used in the electrolyte as explained above  for the purposes of further improving the stability of the coating film at high temperature and one would expect therefore that this additive would function well.           Shimamoto et al. teaches the claimed invention as explained above but does not specifically teach that a sultone compound is present in an amount of 0.5-3.0 wt% based on a total weight of the electrolyte.            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 0.5-3.0 wt% of the sultone compound, since it In re Aller, 105 USPQ 233.
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 0.5-3.0 wt% of the sultone compound, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).          Shimamoto et al. teaches the claimed invention as explained above but does not specifically teach that the additives are contained in an amount of 0.1-5.0 wt% based on a total weight of the electrolyte.            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 0.1-5.0 wt% of the additives because Shimamoto et al. teaches these ranges and since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 0.1-5.0 wt% of the additives, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).                                                       Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727